        Case 1:16-bk-13763                 Doc 103    Filed 10/23/18 Entered 10/23/18 16:05:08                             Desc Main
                                                     Document      Page 1 of 6
Fill in this information to identify the case

Debtor 1 Kelly Lynn Cole

Debtor 2 Christopher William Cole
(Spouse, if filing)

United States Bankruptcy Court for the: SOUTHERN District of OHIO
                                                                            (State)
Case number 16-13763


Official Form 410S1
Notice of Mortgage Payment Change                                                                                                12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a
supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                               Federal National Mortgage Association ("Fannie
                               Mae"), by and through its mortgage servicing
                               agent Seterus, Inc., fka IBM Lender Business
Name of creditor               Process Services, Inc.,                                Court claim no. (if known)            18
                                                                                      Date of payment change
Last four digits of any number                                                        Must be at least 21 days after date of         12/1/2018
you use to identify the debtor's                                                      this notice
account:                                3806
                                                                                      New total payment:
                                                                                      Principal, interest, and escrow, if any        $1,192.19
Part 1:           Escrow Account Payment Adjustment
  1.   Will there be a change in the debtor's escrow account payment?
           No
           Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law.
           Describe the basis for the change. If a statement is not attached, explain why:


           Current escrow payment:         $456.02      New escrow payment:       $504.09

Part 2:           Mortgage Payment Adjustment
  2.   Will the debtor's principal and interest payment change based on an adjustment to the interest rate in the debtor's variable-rate
       note?
           No
           Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is
           not attached, explain why:


           Current interest rate:                              %          New interest rate:                                     %

           Current principal and interest payment: $                      New principal and interest payment: $

Part 3:           Other Payment Change




16-028285_TC
       Case 1:16-bk-13763            Doc 103       Filed 10/23/18 Entered 10/23/18 16:05:08                   Desc Main
                                                  Document      Page 2 of 6
 3.   Will there be a change in the debtor's mortgage payment for a reason not listed above?
         No
         Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
         agreement. (Court approval may be required before the payment change can take effect)

         Reason for change:

         Current mortgage payment: $                                   New mortgage payment: $




16-028285_TC
           Case 1:16-bk-13763                 Doc 103         Filed 10/23/18 Entered 10/23/18 16:05:08             Desc Main
                                                             Document      Page 3 of 6

Debtor 1          Kelly Lynn Cole                                           Case number (if known) 16-13763
            First Name                      Middle Name        Last Name



Part 4:              Sign Here
  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
  number.
  Check the appropriate box.
           I am the creditor.
           I am the creditor's authorized agent.

  I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
  knowledge, information, and reasonable belief.

  X               /s/ Adam B. Hall                                               Date      10/23/2018
      Signature

  Print:                  Adam B. Hall                                           Title    Attorneys for Creditor

  Company                 Manley Deas Kochalski LLC

  Address                 P.O. Box 165028
                         Number             Street

                          Columbus, OH 43216-5028
                         City                        State       ZIP Code

  Contact phone            614-220-5611                                          Email     amps@manleydeas.com




16-028285_TC
Case 1:16-bk-13763        Doc 103     Filed 10/23/18 Entered 10/23/18 16:05:08            Desc Main
                                     Document      Page 4 of 6


                                  CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Notice of Payment Change was served

 electronically on the date of filing through the court's ECF System on all ECF participants

 registered in this case at the email address registered with the court:

    Office of U.S. Trustee, Southern District of Ohio, Party of Interest, 36 East Seventh Street,
    Suite 2030, Cincinnati, OH 45202

    Margaret A. Burks, 600 Vine Street, Suite 2200, Cincinnati, OH 45202,
    cincinnati@cinn13.org

    Kathleen D. Mezher, Attorney for Kelly Lynn Cole and Christopher William Cole, 8075
    Beechmont Avenue, Cincinnati, OH 45255, Kathleen@mezherlaw.com
                                      23 2018 addressed to:
 and by ordinary U.S. mail on October ___,

    Kelly Lynn Cole and Christopher William Cole, 94 Junedale Dr, Cincinnati, OH 45218

    Kelly Lynn Cole and Christopher William Cole, 94 Junedale Drive, Cincinnati, OH 45218


                                                          /s/ Adam B. Hall
                                                        Adam B. Hall




 16-028285_TC
                                                Representation Of Printed Document                                                    Business Hours (Pacific Time)
Case 1:16-bk-13763                    Doc 103             Filed 10/23/18 Entered 10/23/18Monday-Thursday
                                                                                          16:05:08       5 a Desc     Main
                                                                                                             m to 8 p m
                                                                                                  Friday 5 a m to 6 p m
       PO Box 1077
       Hartford, CT 06143-1077
                                                         Document      Page 5 of 6                  Phone 866 570 5277
                                                                                                     ESCROW ACCOUNT STATEMENT
                                                                                                  Analysis Date:                      10/12/18
                                                                       Redacted                   Loan Number:                        RedactedRedactedRedacted
         RedactedRedacted                                              Redacted
                                                                                                  Current Payment                       New Payment Effective
                                                                                                                                              12/01/18
             KELLY COLE                                                                  Principal and                        Principal and
             c/o KATHLEEN D. MEZHER                                                      Interest                     $688 10 Interest*                          $688 10
             8075 BEECHMONT AVE
             CINCINNATI OH 45255-3139                                                    Escrow                       $433 71 Escrow                             $466 14
                                                                                                                              Escrow Shortage
                                                                                                                              or Deficiency                       $37 95
                                                                                         Total Current                        Total NEW
                                                                                         Payment                    $1,121 81 Payment*                         $1,192 19
                                                                                         * The principal and interest payments reflect the contractual amount due under
                                                                                           the note, which can be modified with a mutually agreed upon payment plan
                                                                                           In addition, the new principal and interest payment and the total new payment
                                                                                           may not reflect any changes due to interest rate adjustments You will receive
                                                                                           a separate notice for interest rate adjustments

                           NEW MORTGAGE PAYMENT NOTICE AND ESCROW ACCOUNT DISCLOSURE STATEMENT
     Seterus, Inc is the servicer of the above referenced loan In accordance with federal guidelines, your escrow account is reviewed at least once a year
     to determine if sufficient funds are available to pay your taxes and/or insurance Your escrow payment will be a minimum of the total anticipated
     disbursements divided by the number of scheduled installments due in the next 12 months This payment will increase if you have a post-petition
     shortage and/or deficiency This statement provides a history of actual escrow account activity and a projection of the escrow account activity for the
     next 12 months

     Our records indicate a petition for Bankruptcy was filed on October 6, 2016 Pursuant to that petition, we have filed a proof of claim with the
     Bankruptcy court Any shortage and/or deficiency listed under the Proof of Claim section will be excluded from your future scheduled escrow
     payment as these amounts will be added to your pre-petition arrearage and collected in your bankruptcy plan payment



     ANTICIPATED DISBURSEMENTS                         ESCROW ACCOUNT PROJECTIONS FOR THE NEXT 12 MONTH ESCROW CYCLE
              December 2018                                                   Anticipated Activity
            to November 2019
                                                                               Payments to        Payments from                                          Projected
    COUNTY                          $3,706 62                                                                                  Description
                                                                                Escrow               Escrow                                              Balance
    HAZARD INS                      $1,887 00
                                                Beginning Balance**                                                                                      $1,507 41-
    Total Disbursements             $5,593.62
                                                Post Petition Beg Bal*                                                                                     $3,751 10
                                                Date
                                                12/01/2018                        466 14                  1,853 31- COUNTY                                  2,363 93
                                                12/01/2018                         0 00                   1,887 00- HAZARD INS                                476 93
                                                01/01/2019                        466 14                       0 00                                           943 07
   Bankruptcy File
                                                02/01/2019                        466 14                       0 00                                         1,409 21
   Date                      October 6, 2016    03/01/2019                        466 14                       0 00                                         1,875 35
                                                04/01/2019                        466 14                       0 00                                         2,341 49
    Pre-Petition Escrow                         05/01/2019                        466 14                       0 00                                         2,807 63
                                                06/01/2019                        466 14                  1,853 31- COUNTY                                  1,420 46
    Shortage/Deficiency as         $5,258 51    07/01/2019                        466 14                       0 00                                         1,886 60
    of Analysis Date                            08/01/2019                        466 14                       0 00                                         2,352 74
                                                09/01/2019                        466 14                       0 00                                         2,818 88
                                                10/01/2019                        466 14                       0 00                                         3,285 02
                                                11/01/2019                        466 14                       0 00                                         3,751 16
                                                Total                               $5,593.68            $5,593.62-
    *Post Petition Beg Bal = The
                                                Under federal law, your lowest monthly balance in the escrow account should not have exceeded $932 28, or 1/6 of the
    post-petition portion of the escrow         total anticipated payments from your escrow account Your lowest escrow balance was $476 93
    starting balance
                                                The escrow account has a pre-petition and post-petition shortage and/or deficiency A deficiency, if applicable, is the
                                                amount of negative balance in the escrow account, which can occur when funds that have been paid from the escrow
                                                account exceed the funds paid to the escrow account An escrow shortage occurs when the escrow balance is not enough
    **Beginning balance = Starting balance      to pay the estimated items and any additional reserve deposits that need to be paid during the next 12 months The
    less any unpaid escrow disbursements        pre-petition shortage and/or deficiency is accounted for on the POC and will be collected as part of your pre-petition
                                                plan payment The projected beginning balance of your escrow account is $3,751 10 Your required beginning balance
                                                according to this analysis should be $4206 45 This means you have a post-petition shortage and/or deficiency of
                                                $455 35 For your convenience, we have spread this post-petition shortage and/or deficiency over the next 12 installments
                                                and included this amount in your escrow payment




    The Real Estate Settlement Procedures
    Act (RESPA) allows us to collect and
    maintain up to 1/6 of your total
    disbursements in your escrow account
    at all times, unless prohibited by state
    law This cushion covers any potential
    increases in your tax and/or insurance
    disbursements Cushion selected by
    servicer: $932 28




                                                                 ***Continued on Reverse***
                                                                      INTERNET REPRINT
                                                                                     Representation of Printed Document
Case 1:16-bk-13763                     Doc 103              Filed 10/23/18 Entered 10/23/18 16:05:08                                                   Desc Main
                                                           Document      Page
                                                             ESCROW ACCOUNT    6 of 6
                                                                            HISTORY
   This is a statement of actual activity in your escrow account from December 2017 to November 2018 This history compares the projections from your
   last escrow analysis or initial disclosure and the actual activity in your account If a prior escrow analysis was not conducted during this historical
   period, the projected escrow balance will be zero

                                                     ACTUAL ESCROW ACCOUNT HISTORY
                           Payments to Escrow                 Payments from Escrow                      Description                        Escrow Balance
                         Projected       Actual             Projected        Actual                                                   Projected        Actual
    Beginning
    Balance                                                                                                                           $4,058 30      $11,074 57-
    Date
    12/01/17                443 78              0 00 *       1,749 72-              0 00 *   COUNTY                                    2,752 36        11,074 57-
    12/01/17                  0 00              0 00         1,864 80-         1,887 00- *   HAZARD INS                                  887 56        12,961 57-
    01/01/18                443 78          1,044 22 *            0 00         1,892 21- *   COUNTY                                    1,331 34        13,809 56-
    02/01/18                443 78          1,566 33 *            0 00              0 00                                               1,775 12        12,243 23-
    03/01/18                443 78          1,044 95 *            0 00              0 00                                               2,218 90        11,198 28-
    04/01/18                443 78            867 42 *            0 00              0 00                                               2,662 68        10,330 86-
    05/01/18                443 78            433 71 *            0 00         1,853 31- *   COUNTY                                    3,106 46        11,750 46-
    06/01/18                443 78          1,301 13 *       1,710 82-              0 00 *   COUNTY                                    1,839 42        10,449 33-
    07/01/18                443 78              0 00 *            0 00              0 00                                               2,283 20        10,449 33-
    08/01/18                443 78              0 00 *            0 00              0 00                                               2,726 98        10,449 33-
    09/01/18                443 78            867 42 *            0 00              0 00                                               3,170 76         9,581 91-
    10/01/18                443 78          7,618 48 *            0 00              0 00                                               3,614 54         1,963 43-
    11/01/18                443 78              0 00 *            0 00              0 00                                               4,058 32         1,963 43-

    Total                $5,325.36       $14,743.66         $5,325.34-        $5,632.52-
    * indicates a difference from a previous estimate either in the date or the amount
    ** indicates escrow payment made during a period where the loan was paid ahead
    NOTE – This analysis was prepared in advance of the escrow payment change date Therefore, the projected beginning balance for the next 12 months
    estimates that you have paid all the required scheduled installments as shown in your actual account history and that all scheduled disbursements have
    been made from your escrow account




   THIS COMMUNICATION IS FROM A DEBT COLLECTOR AS WE SOMETIMES ACT AS A DEBT COLLECTOR WE ARE ATTEMPTING TO COLLECT A
   DEBT AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE HOWEVER, IF YOU ARE IN BANKRUPTCY OR RECEIVED A
   BANKRUPTCY DISCHARGE OF THIS DEBT, THIS LETTER IS NOT AN ATTEMPT TO COLLECT THE DEBT THIS NOTICE IS BEING FURNISHED FOR
   YOUR INFORMATION AND TO COMPLY WITH APPLICABLE LAWS AND REGULATIONS IF YOU RECEIVE OR HAVE RECEIVED A DISCHARGE OF THIS
   DEBT THAT IS NOT REAFFIRMED IN A BANKRUPTCY PROCEEDING, YOU WILL NOT BE PERSONALLY RESPONSIBLE FOR THE DEBT COLORADO:
   SEE WWW COAG GOV/CAR FOR INFORMATION ABOUT THE COLORADO FAIR DEBT COLLECTION PRACTICES ACT Seterus, Inc maintains a local office at
   355 Union Boulevard, Suite 250, Lakewood, CO 80228 The office's phone number is 888 738 5576 NEW YORK CITY: 1411669, 1411665, 1411662 TENNESSEE:
   This collection agency is licensed by the Collection Service Board of the Department of Commerce and Insurance Seterus, Inc is licensed to do business at 14523
   SW Millikan Way, Beaverton, OR 97005


                                                                  INTERNET REPRINT
